             Case 2:01-cv-00047-TSZ Document 1549 Filed 10/05/20 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        UNITED STATES, in its own right and
        on behalf of the Lummi Indian Nation
 8
                            Plaintiff,
 9
        LUMMI INDIAN NATION
10                                                          C01-47-TSZ
                            Plaintiff-Intervenor,
11                                                          ORDER
        v.
12
        STATE OF WASHINGTON,
        DEPARTMENT OF ECOLOGY, et al.
13
                            Defendant.
14

15           THIS MATTER comes before the Court upon the billing statement of the Water

16 Master for the period ending August 31, 2020. Having reviewed the billing statement,

17 and having received no objection thereto, the Court hereby ORDERS:

18           (1)   The Clerk shall disburse from the Registry account maintained for this case

19                 a check in the amount of $200.00 payable to John E. Thorson, Water

20                 Master, and addressed to 376 River Road West, Plains, MT 59859.

21           (2)   The Clerk is directed to electronically file this Order, but need not provide

22                 conventional service, i.e., copies via mail.

23

     ORDER - 1
            Case 2:01-cv-00047-TSZ Document 1549 Filed 10/05/20 Page 2 of 2




 1         (3)   The Water Master shall post a copy of this Order on his website.

 2         IT IS SO ORDERED.

 3         Dated this 5th day of October, 2020.

 4

 5                                                 A
                                                   Thomas S. Zilly
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
